       Case 4:19-cv-03644 Document 19 Filed on 02/03/20 in TXSD Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


NICOLE T. NGUYEN
           Plaintiff

v.                                                     No. 4:19-CV-03644

CITY OF STAFFORD AND LEONARD                           JURY TRIAL DEMANDED
SCARCELLA, MAYOR OF CITY OF
STAFFORD
           Defendants

                             DEFENDANTS’ MOTION TO COMPEL

         Defendants move to compel Plaintiff to produce documents Plaintiff admitted in deposition

that Plaintiff used to refresh her memory to testify during the deposition.

         Because under Federal Rule of Evidence 612 a questioning party has the right to see any and

all documents a witness used to refresh her memory to testify, regardless of any assertion of

privilege, the Court should order Plaintiff’s counsel to produce the documents Plaintiff admitted

under oath Plaintiff reviewed during Plaintiff’s deposition to testify in Plaintiff’s deposition.

                                CERTIFICATE OF CONFERENCE

         Defendants’ counsel conferred with Ms. Moore during Plaintiff’s January 4, 2020 deposition.

                                    FACTUAL BACKGROUND

         On January 4, 2020, Defendants took Plaintiff’s deposition. In response to common, direct

questions, Plaintiff testified that she used documents to refresh her recollection in preparation of

further testifying in the deposition:

         Q.        But before we broke -- before you left this room, Ms. Moore was showing
                   you a piece of paper, right?
         A.        Yes.
         Q.        What piece of paper was that?
         A.        That was my paper that I outlined the timeline.
         …


4821-3510-8272.1
       Case 4:19-cv-03644 Document 19 Filed on 02/03/20 in TXSD Page 2 of 5



         Q.        Okay. And were you looking at that to provide testimony today?
         A.        It refreshed my memory, yes.
         Q.        In order to testify, right?
         A.        Well, because - -
         Q.        Yes or no, ma’m?
         A.        Yes.

Depo. of Nicole T. Nguyen [Ex. 1], p. 165 at 23-25, p. 166 at 1-2, p. 168 at 21-25, p. 169 at 1-2.

         In fact, Plaintiff acknowledged that she was reviewing the documents in front of

Defendants’ counsel:

         Q.        Okay. And you gave it to your lawyer, right?
         A.        Yes.
         Q.        And your lawyer was showing it to you here in this conference room - -
         A.        Yes.

Id. at p. 168 at 5-9.

          Nonetheless, Plaintiff’s counsel refused to produce the documents to Defendants:1

         Ms. Moore: It’s attorney-client privileged.
         Mr. Helfand: Okay. That’s fine. Under the rules if she used it to refresh her
                      recollection it becomes discoverable even if privileged.
         Ms. Moore: You’re not getting it.

Id. at p. 169 at 7-12.



1
 Plaintiff’s counsel removed the documents with her when Plaintiff’s counsel left the deposition shortly thereafter.
Plaintiff’s counsel withheld the documents based on the assertion the documents are protected by the attorney-client
privilege. Depo. of Nicole T. Nguyen, p. 169 at 4-8. Defendants’ counsel pointed out that Rule 612’s requirement to turn
over such documents supersedes any claim of privilege. Id. at p. 169 at 9-11. Plaintiff’s counsel refused to abide by Rule
612 and provide the court reporter with the documents sealed in an envelope:

         Mr. Helfand:       Okay. So we have an envelope here. If you would like to seal that in this envelope,
                            then I’ll suspend the deposition.
         Ms. Moore:         Upon further reflection, as a duty - - as an office of the Court, I will - - I have a
                            duty to protect it and reserve it, and I will and produce it if the Judge would like to
                            see it. But I’m not tendering it to anyone because I’m an officer of the Court and I
                            have duty to protect it, and I will.
         Mr. Helfand:       Okay. Is there some reason you won’t give it to the court reporter?
         Ms. Moore:         Because I said so.

Id. at p. 178 at 1-12.




4821-3510-8272.1                                             2
       Case 4:19-cv-03644 Document 19 Filed on 02/03/20 in TXSD Page 3 of 5



                               ARGUMENT AND AUTHORITIES

         1. Even if the Documents are Privileged, Rule 612 Requires that Plaintiff Present the
            Documents to Defendants

         Federal Rule of Evidence 612 provides that “[a]n adverse party is entitled to have the writing

[a witness used to refresh their memory while testifying at deposition], to inspect it, to cross-examine

the witness about it, and to introduce in evidence any portion that relates to the witness’s testimony.”

FED. R. EVID. 612 (emphasis added). Courts must compel production of any documents, including

privileged documents, if a deponent refreshes her memory with the documents “during the

deposition itself” as opposed to “prior to deposition.” Robinson v. Time Warner, Inc., 187 F.R.D.

144, 147 (S.D.N.Y. 1999).

         Assuming arguendo the documents Plaintiff used to refresh her memory during the

deposition were privileged, Rule 612 nonetheless requires that Plaintiff produce those documents.

“Confronted with the conflict between the command of Rule 612 to disclose materials used to

refresh recollection and the protections afforded by the attorney-client privilege and the work-

product doctrine, the weight of authority holds that the privilege and protections are waived.” S & A

Painting Co. v. O.W.B. Corp., 103 F.R.D. 407, 409 (W.D. Pa. 1984); see also James Julian, Inc. v.

Raytheon Co., 93 F.R.D. 138, 145 (D. Del. 1982). Thus, a deponent may waive a privilege when she

uses documents to refresh her memory “in connection with her deposition testimony.” Thomas v.

Euro RSCG Life, 264 F.R.D. 120, 122 (S.D.N.Y. 2010) (collecting cases). As the court in Adidas

Am., Inc. v. TRB Acquisitions Ltd. Liab. Co. observed, however, courts and commentators have

determined that there is a “mandatory waiver” of privilege for a deponent who refreshes her

recollection during a deposition. 324 F.R.D. 389, 399 (D. Or. 2017).

         Because Plaintiff admits she reviewed these documents during her deposition to refresh her

recollection to testify, Plaintiff waived any privilege she may attempt to allege protect these



4821-3510-8272.1                                   3
       Case 4:19-cv-03644 Document 19 Filed on 02/03/20 in TXSD Page 4 of 5



documents from disclosure. Defendants are entitled to see these documents and question Plaintiff

about them in a resumed deposition.

         2. Under Rule 37, Defendants are Entitled to Sanctions

         Plaintiff’s counsel’s failure to follow Rule 612 warrants sanctions under Rule 37(b). See FED.

R. CIV. P. 37(b). Defendants’ counsel explained the unambiguous requirements of Rule 612 to

Plaintiff’s counsel at the deposition, but Plaintiff’s counsel refused to produce the documents. Prior

to presenting this motion to the Court, Defendants’ counsel again asked Plaintiff to produce the

relevant documents but Plaintiff’s counsel refused to do so. It is clear that Plaintiff’s counsel does

not have good cause for withholding the relevant documents and that nothing short of a Court order

will force Plaintiff’s counsel to comply with the mandates of Rule 612.

         Because Plaintiff’s failure to produce the relevant documents was not substantially justified,

Defendants seek reasonable attorney’s fees related to the instant motion. My associate spent five

hours working on this motion at a rate of $250 an hour and I spent .9 hours working on this motion

at a rate of $320 an hour. Accordingly, Defendants seek $1538 in reasonable attorney’s fees for

drafting this motion.

                                           CONCLUSION

         Defendants are entitled to inspect any documents Plaintiff reviewed while testifying at her

deposition and to cross-examine Plaintiff about said documents, and therefore respectfully request

the Court order Plaintiff to produce the documents.

                                                Respectfully Submitted,

                                                LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                /s/ William S. Helfand
                                                William S. Helfand
                                                State Bar No. 09388250
                                                Fed. I.D. No. 8791
                                                Christopher Walton


4821-3510-8272.1                                   4
       Case 4:19-cv-03644 Document 19 Filed on 02/03/20 in TXSD Page 5 of 5



                                               State Bar No. 24098574
                                               Fed. I.D. 3472661
                                               Lewis Brisbois Bisgaard & Smith LLP
                                               24 Greenway Plaza, Suite 1400
                                               Houston, Texas 77046
                                               Telephone: (713) 659-6767
                                               Facsimile: (713) 759-6830

                                               ATTORNEYS FOR DEFENDANTS




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing instrument has been forwarded

to all counsel of record via electronic filing, hand delivery, certified mail-return receipt requested,

and/or facsimile, as indicated, in accordance with the Federal Rules of Civil Procedure on February

3, 2020.



Melissa Moore
Rochelle Owens
MOORE & ASSOCIATES
440 Louisiana Street, Suite 675
Houston, Texas 77002
Telephone:    (713) 222-6775
Facsimile:    (713) 222-6739

ATTORNEYS FOR PLAINTIFF


                                                       /s/ William S. Helfand                  _
                                                       William S. Helfand




4821-3510-8272.1                                  5
